Motion granted to permit Commissioner of Jurors of the County of Oneida to disclose to the Special Assistant Attorney-General and/or member of his staff, information obtained by said Commissioner and now in his possession concerning and relating to the date of birth of each prnsnpctive trial juror of the panel of 150 trial jurors drawn on Anril 15. 1959 and any additional trial jurors that may be rennired hv film court for the Trial Term at the Extraordinary Snecial and Trial Term of the Snnreme Court to be held at tbe county courthouse iu the City of Romo. Ceuutv of Oneida, State of New York on May 4, 1959, and otherwise motion denied.